REISSUE OFFICE ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a reissue office action for US Patent 10,101,431, which included original patent claims 1–21.  Applicant requested amendment of the claims on 7/30/2021.  Claims 1–6, 9–20, 23, 24, 26–32, 34–39, 41, 43–46, 49–51, 53 and 54 are pending.

Declaration and Reason for Reissue
This Reissue has been filed pursuant to the original patent being at least partly inoperative or invalid by reason of “claiming more or less than he had the right”, specifically:
“1.    Applicant seeks to broaden original claim 19 by removing the "strap strap configured for attaching to a target" which is unnecessary for patentability.
2.    Applicant seeks to broaden original claim 21. For example, claim 21 is amended to remove "receive the location of the monitor device" from the elements of the central monitoring apparatus, and to remove transmit "to the central monitoring apparatus" from the elements of the controller circuit. Additionally, Applicant seeks to clarify original claim 21 by additionally reciting "transmit" "via a wireless communication link" to the elements of the controller circuit.” (6/13/2019 declaration addendum).


Application Data Sheet
The application data sheet (ADS) filed on 6/13/2019 is objected to because of an error in the Domestic Benefit section.  The issue date of US patent 9423487 is incorrectly listed as “2015-10-01” rather than “2016-08-23”.  

Claim Interpretation
Claims 1–6, 9–18 and 39 as written, are interpreted as not requiring any monitoring device.  Claim 1 introduces “a central monitoring apparatus”, indirectly mentioning “a monitoring device”.  At this point, no monitoring device is positively included as part of the system.  Continuing with “the monitoring device including . . . circuit configured to . . . circuit configured to . . .” serves to indirectly mention more details of an indirectly-mentioned monitoring device, but does not serve to positively include any monitoring device (or any details) as part of the claimed system.  Therefore, prior art that teaches or makes obvious the positively claimed “central monitoring apparatus” will meet the entirety of the claim’s scope.
Examiner recommends changing “the monitoring device including” to “and a monitoring device including . . .” so as to positively include a monitoring device as part of the claimed system.  Similar changes are recommended for claim 39 in addition to decreasing its indent for readability.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 43 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43, there is no antecedent basis for “the defined maximum duration”.
Claim 51 is an apparatus claim yet sets forth the step(s) of request . . . is generated.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–6, 9, 10, 12–18 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0088437 (Aninye).
1. A monitoring system, the monitoring system comprising: 
“SYSTEM AND METHOD FOR MONITORING ALARMS AND RESPONDING TO THE MOVEMENT OF INDIVIDUALS AND ASSETS” (Aninye at TITLE).
a central monitoring apparatus configured to: receive a user request to engage a pursuit mode; and generate a request to modify operation of a monitoring device; 
“Control of the invention is preferably maintained at one or more administrative hubs 10” (Aninye ¶ 0047).
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“the 3 button on the agent's cell phone is depressed. The phone transmits the disarm function . . . If the agent has authority to disarm the alarm sensor, then the building is disarmed and an appropriate history record created. The administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
the monitoring device including: a location determination circuit configured to update a location of the monitoring device in accordance with a location update mode; and a controller circuit configured to: receive the request to modify operation of the monitoring device; modify the location update mode from a first update mode to a pursuit update mode, wherein a rate of update in the pursuit update mode is different from a rate of update in the first update mode; report the location of the monitoring device to the central monitoring apparatus; and modify the location update mode from the pursuit update mode to the first update mode upon expiration of a defined maximum duration of operating the monitoring device in the pursuit update mode.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

2. The monitoring system of claim 1, wherein the pursuit update mode includes an automatic update at the rate of update in the pursuit update mode.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

3. The monitoring system of claim 2, wherein the rate of update in the pursuit update mode is once every fifteen seconds.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a 

4. The monitoring system of claim 2, wherein the rate of update in the pursuit update mode is a second rate, wherein the first update mode includes an automatic update at a first rate, and wherein the first rate is less than the second rate.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

5. The monitoring system of claim 4, wherein the first rate is once every three minutes, and wherein the second rate is once every fifteen seconds.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

6. The monitoring system of claim 1, wherein the central monitoring apparatus is further configured to receive the location of the monitoring device reported by the monitoring device.
“location data from a wireless personal tracking device carried by an individual is 

9. The monitoring system of claim 1, wherein the defined maximum duration is greater than thirty minutes.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

10. The monitoring system of claim 1, wherein the controller circuit is further configured to: update a power status of the monitoring device; and report the power status to the central monitoring apparatus.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

12. The monitoring system of claim 1, wherein the monitoring device is a single piece device, and wherein the monitoring system further comprises: a strap configured to attach the monitoring device to a target.
As explained above in the Claim Interpretation section, this claim portion 

13. The monitoring system of clam 1, wherein the location determination circuit is further configured to identify a direction of movement of the monitoring device, and wherein the controller circuit is further configured to report the direction of movement of the monitoring device when the monitoring device is operating in the pursuit update mode.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

14. The monitoring system of claim 1, wherein the location determination circuit includes global positioning system circuitry.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

15. The monitoring system of claim 1, wherein the location determination circuit includes cell tower triangulation circuitry.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

16. The monitoring system of claim 1, wherein the monitoring system further comprises: a user interaction system configured to receive a command from a user, and wherein the user request to engage the pursuit update mode corresponds to the command from the user.
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).

17. The monitoring system of claim 16, wherein the user interaction system is further configured to provide information about the monitoring device to the user.
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).


18. The monitoring system of claim 1, wherein the controller circuit includes cellular network communication circuitry, and wherein the request to modify operation of the monitoring device is received by the monitoring device via the cellular communication circuitry.
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.

39. A monitoring system, the monitoring system comprising: 
“SYSTEM AND METHOD FOR MONITORING ALARMS AND RESPONDING TO THE MOVEMENT OF INDIVIDUALS AND ASSETS” (Aninye at TITLE).
a central monitoring apparatus configured to: generate a request to modify operation of a monitoring device; and 
“Control of the invention is preferably maintained at one or more administrative hubs 10” (Aninye ¶ 0047).
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 
“When the subscriber with cell phone 523 encounters an alarm condition, as by holding down the numeral 9 on the cell phone 523 . . . administrative hub 510 automatically responds by causing the cell phone 523 to increase the frequency of its location transmission 532” (Aninye ¶ 0086).
“the 3 button on the agent's cell phone is depressed. The phone transmits the disarm function . . . If the agent has authority to disarm the alarm sensor, then the building is disarmed and an appropriate history record created. The administrative hub then signals the requesting phone to increase the frequency of transmission of data for location determination 621” (Aninye ¶ 0090).
set a timeout condition corresponding to a maximum duration of operating the monitoring device in a pursuit update mode; 
The request to set a condition is met by any of the various commands generated by the administrative hub.  For example, the command to redefine an exclusion zone represents the setting of a condition.  The “content” or subject matter of a requested condition represents nonfunctional descriptive material when no functional relationship to the structure of the claimed system exists.  
As described above, the monitoring device is not positively included as part of the system.  Therefore the request to set any condition (including a timeout condition) for the monitoring device lacks a functional relationship to the structure of the claimed system.  As such, a claimed request to set a timeout condition for the monitoring device limits the claim no more than any request by the central monitoring apparatus.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  See also MPEP 2111.05.
the monitoring device including: a location determination circuit configured to update the location of the monitoring device in accordance with a location update mode; and a controller circuit configured to: receive the request to modify operation of the monitoring device via a wireless communication link, wherein the request to modify operation of the monitoring device includes a request to modify the location update mode from a standard mode to the pursuit mode, and wherein a rate of location updates in the standard mode is less than a rate of location updates in the pursuit mode; modify the location update mode from the standard mode to the pursuit mode, wherein the pursuit mode includes an automatic update at the rate of location updates in the pursuit mode; and transmit the location of the monitoring device via the wireless communication link; 
As explained above in the Claim Interpretation section, this claim portion lists details of a “monitoring device” that is not positively included as part of the system.  Therefore the prior art need not teach such a monitoring device, although the central monitoring apparatus would be capable of operating with such a monitoring device.
a user interaction system configured to: receive a command from a user, wherein the request to modify operation of the monitoring device is generated in response to the command from the user; and provide information about the monitoring device.
“It is also possible for messages to be generated at the administrative hub 10. These messages might actually be entered by systems personnel at the administrative hub 10 or by monitoring personnel interfacing with the administrative hub via user web client 16 . . . a typical message generated might be . . . an administrative change to redefine an exclusion zone or alter a parameter of operation such intervals for taking and reporting location readings” (Aninye ¶ 0067).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aninye.
11. The monitoring system of claim 10, wherein the central monitoring apparatus is further configured to: compare the power status of the monitoring device with a threshold value; and provide a power status alert to a user where a combination of a power status being below the threshold value and modification of the location update mode from the first update mode to the pursuit update mode.
“a device 100 generates message 201. This message may be generated as a result of an alarm condition such as tampering, low battery . . . After the device 100 generates message 201, the message is transmitted 202 and received 203 by administrative hub 10” (Aninye ¶ 0066).
“FIG. 11 shows a useful management report 400 for a probation officer or other 
	While Aninye shows in Fig. 11 a hub’s report including indications whether a device’s battery was “running low” or not, there is no explicit teaching that the determination of “low” or not occurs at the central hub 10.  However, Aninye teaches that the hub indeed makes calculations concerning information related to the tracking device:
“the logical architecture of a representative administrative hub application server 11 is shown in FIG. 2 . . . data services 43, core services 46 . . . reporting services 48 for building reports from event logs . . . intervals for battery charge testing and reporting and battery charge requirements . . . location services 54 to convert data from mobile units to position, and geocoding to or from a particular address.” (Aninye ¶ 0048).
“A speeding report extrapolates the device speed between location reports and lists instances when the distance between way points indicates a speed in excess of a user designated limit” (Aninye ¶ 0071).
	It would have been obvious to one of ordinary skill before the effective filing date of the invention for the hub to have collected the log of battery charge test result levels and to have made the determination regarding a “low” status by comparing the reported levels to a threshold.  This comparison being done at the hub is not unlike the comparison done by the hub in determining speeding status as above.  Doing so would have provided predictable results regarding low battery reporting as desired by Aninye.

Allowable Subject Matter
Claims 19, 20, 23, 24, 26–32, 34–38, 41, 44–46, 49, 50, 53 and 54 are allowable over the cited art.
There is no teaching in the cited art to provide for the limitations of the independent claims in combination with a timeout or expiration of a maximum duration of operation in the pursuit mode’s increased location reporting frequency. 

Response To Arguments
Claim Interpretation
Applicant argues:
“the examiner believes that "applicant intended to positively require ... " Like the examiner, one of ordinary skill in the art would understand the scope of the claims as stated, and the claims comply with the statutory requirements.” (7/30/2021 remarks, p. 13).
Examiner has interpreted the claims as described in the Claim Interpretation section above.  The words present in the claims define the scope of the claims, regardless of applicant’s intent or examiner’s vision of applicant’s intent.

Notification of Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), 

Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D CARLSON whose telephone number is (571)272-6716.  The examiner can normally be reached on Mon-Fri 7:30 am to 5:00 pm, off 1st Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY D CARLSON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992